DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 41-66 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on 5/4/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/4/2021 is withdrawn.  Claims 53-62, directed to a method of creating an agricultural foam from a liquid agricultural formulation and a method of applying an agricultural foam to seeds during planting in-furrow, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed 9/24/2021 have been considered by the Examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hui-Shan King on 1/12/2021.

The application has been amended as follows: 
53. (Currently Amended) A method of creating an agricultural foam from a liquid agricultural formulation, comprising: mixing a liquid agricultural formulation and a gas under foaming conditions, wherein the liquid agricultural formulation comprises: an agriculturally active ingredient in a total amount of about 13% to about 40% by weight, selected from the group consisting of agricultural fungicides, at least one foaming agent comprising an anionic surfactant, in a total concentration between about 0.1% and about 30% by weight of the liquid agricultural formulation, at least one foam stabilizer in a total concentration between about 0.1% and about 15% by weight of the liquid agricultural formulation, at least one dispersant wherein the dispersant comprises a phosphate ester, and water; wherein the gas is air; and wherein the foam generated by the formulation has a which is reduced by 25% after about 45 minutes or more.

56. (Currently Amended) A method of applying an agricultural foam to seeds during planting in- furrow, comprising the steps of: 
i) creating an agricultural foam from a liquid agricultural formulation and a gas, comprising 
a) mixing a liquid agricultural formulation and a compressed gas in a mixing chamber comprising a chamber body, and a foaming medium comprising a plurality of spheres, and 
b) passing the mixture through at least one conduit associated with an outlet to generate a foamed formulation; 
wherein the liquid agricultural formulation comprises: 
1) an agriculturally active ingredient selected from the group consisting of agricultural fungicides, 
2) at least one foaming agent comprising an anionic surfactant, in a total concentration between about 0.1% and about 30% of the liquid agricultural formulation, 
3) at least one foam stabilizer in a total concentration between about 0.1% and about 15% of the liquid agricultural formulation, 
4) water, 
and 5) at least one dispersant wherein the dispersant comprises a phosphate ester; 

wherein the foam generated by the formulation has a which is reduced by 25% after about 45 minutes or more., and 
ii) directly applying the agricultural foam to seeds as they are being planted in a furrow.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not reasonably teach or suggest a liquid agricultural formulation as instantly claimed.  Specifically, there is no teaching or motivation that would lead one of ordinary skill in the art to add a phosphate ester dispersant as instantly claimed.  Further, the Terminal Disclaimer filed 1/13/2022 was approved, overcoming the nonstatutory double patenting rejection in view of U.S. Patent No. 10,834,921.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Melissa L Fisher/Primary Examiner, Art Unit 1611